Citation Nr: 1215769	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  10-11 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel



INTRODUCTION

The Veteran had active service from December 1964 to August 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision from the Newark, New Jersey Regional Office (RO) of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The Veteran does not have bilateral hearing loss to an extent recognized as a disability for VA compensation purposes.

2.  Any current tinnitus is unrelated to service or to a disease or injury of service origin.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral hearing loss disability have not been met or approximated.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2011).

2.  The criteria for service connection for tinnitus have not been met or approximated.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this case, in an April 2009 letter issued prior to a decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  This letter advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  As this letter was sent prior to the August 2009 adjudication of the claims, the Board finds that the duty to notify was satisfied.

The Board also finds the Veteran has been afforded adequate assistance in response to his claims.  The Veteran's service treatment records (STRs) are on file.  Private medical treatment records have been obtained.  In July 2009, the Veteran was afforded a VA examination in connection with these claims.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.

In sum, the Board is satisfied that any procedural errors in the RO's development and consideration of the claim were insignificant and non prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claims.

Law and Regulations-Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

Bilateral Hearing Loss and Tinnitus

For VA purposes, hearing impairment is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  

Prior to a recitation of the evidence in this case, it should be noted that before November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  Therefore, in order to facilitate data comparison, the ASA standards (in parentheses) noted have been converted to ISO-ANSI standards.

Service personnel records show that the Veteran's Military Occupational Specialty was aircraft mechanic.

The Veteran's service entry audiogram from August 1964 reflects pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
(10) 25
(5) 15
(-5) 5
(10) 20
(10) 15
LEFT
(5) 20
(0) 10
(0) 10
(15) 25
(30) 35

A service audiogram from April 1966 reflects pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
(15) 30
(15) 25
(5) 15
(10) 20
(10) 15
LEFT
(5) 20
(0) 10
(0) 10
(5) 15
(15) 20

The audiologist remarked that the Veteran's hearing was good.

A service audiogram from July 1966 reflects pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
(0) 15
(0) 10
(-5) 5
(0) 10
(5) 10
LEFT
(5) 20
(5) 15
(0) 10
(0) 10
(10) 15

The audiologist remarked that the Veteran's hearing was good.

A service audiogram from September 1967 reflects pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
(-5) 10
(-5) 5
(0) 10
(0) 10
(5) 10
LEFT
(0) 15
(0) 10
(0) 10
(0) 10
(15) 20

The audiologist remarked that the Veteran's hearing was good.

The Veteran's August 1968 service separation examination report reflects pure tone thresholds, in decibels, as follows:



HERTZ

500
1000
2000
3000
4000
RIGHT
0
-10
-10
-5
10
LEFT
0
-5
-10
-5
15

The Veteran indicated on his August 1968 Report of Medical History that he did not suffer from hearing loss.

On VA examination in July 2009, the Veteran informed the examiner that he was subjected to jet engine noise as an aircraft mechanic while on active duty.  The Veteran denied experiencing other occupational or recreational noise.  The examiner recorded the Veteran's report of experiencing tinnitus that began a few years previously.  It was noted that the Veteran's tinnitus was not constant; it would occur once every few months and would last seconds in duration.  Pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
AVG
RIGHT
15
10
10
20
20
15
LEFT
15
10
10
20
25
16

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 98 percent in the left ear.  The examiner indicated that the Veteran's speech recognition scores were excellent bilaterally, and the examiner wrote that the Veteran had normal hearing.  After reviewing the treatment records, the audiologist opined that the Veteran's claimed hearing loss and tinnitus was not caused by or a result of his military noise exposure.  The audiologist supported her opinion by observing that the Veteran's hearing sensitivity during military service and at discharge was documented to be within normal limits bilaterally, and there was no evidence documenting hearing loss or tinnitus were incurred in or aggravated by military service.  The audiologist also noted that there was no medical evidence that hearing loss and tinnitus were manifested to a compensable degree within one year following the Veteran's separation from active duty; the Veteran had reported that the onset of tinnitus was just a few years previous.

In September 2009 the Veteran stated that he did not use hearing protection all of the time while he was on active duty.

In March 2010 the Veteran remarked that he had noise exposure while he was on active duty.  He added that he had no work or recreational noise exposure after leaving active duty.

Concerning the claim for service connection for a bilateral hearing loss disability, the Board notes that the interpreted pure tone thresholds as recorded by the July 2009 VA audiologist do not meet the numerical standards enumerated by 38 C.F.R. § 3.385 (2011).  As such, the Veteran does not have a bilateral hearing loss disability for VA benefit purposes.  Without a diagnosis of a current bilateral hearing loss disability that meets the standards of 38 C.F.R. § 3.385, service connection cannot be granted for a bilateral hearing loss disability.

Concerning the claim for service connection for tinnitus, the July 2009 VA examiner provided a diagnosis of tinnitus.  However, there is no competent and credible evidence of a link between that diagnosis and the Veteran's service.  The July 2009 VA examiner specifically opined that the Veteran's tinnitus was not caused by or a result of military noise exposure.  The Board finds the opinion of the July 2009 VA examiner to be persuasive, as the examiner was a trained audiologist and supported her given opinion by citing from the service treatment records and Veteran's own reported history.  No other competent medical evidence has been submitted suggesting such a nexus between this specific Veteran's tinnitus and his service.

The Board has carefully considered the Veteran's assertions and finds that the Veteran is competent to observe ringing in his ears, as that is a symptom capable of lay observation.  However, as noted by the July 2009 VA examiner, the Veteran himself reported that his tinnitus only began a few years previously.  As such, even by the Veteran's own account, he did not experience tinnitus for many years after the Veteran left active duty.  Additionally, the available evidence does not show that the Veteran has ever sought medical treatment for tinnitus.  The Federal Circuit has determined that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  For these reasons, the Board finds that the opinion of the July 2009 VA audiologist outweighs the Veteran's assertions.

In sum, as the Veteran's hearing loss does not meet the numerical standards enumerated by 38 C.F.R. § 3.385, and the competent and credible evidence weighs against the finding of a nexus between the Veteran's tinnitus and his active service, service connection for these two disabilities is not warranted.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for a bilateral hearing loss disability is denied.

Service connection for tinnitus is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


